COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS

)
DONNIE BRAMBRIDGE STOWE,                  )                      No. 08-03-00282-CR
)
                                    Appellant,                        )                             Appeal from
)
v.                                                                          )                       243rd District Court
)
THE STATE OF TEXAS,                                   )                  of El Paso County, Texas
)
                                    Appellee.                          )                      (TC# 20020D01700)

O P I N I O N

            Donnie Brambridge Stowe appeals his convcition for violation of a protective order. 
Appellant was indicted in four counts: stalking (Count I), violation of protective order (Count II),
aggravated assault (Count III), and violation of protective order (Count IV).  Appellant waived his
right to trial by jury and pled guilty to Count II in exchange for dismissal of the remaining counts. 
In accordance with the plea agreement, the trial court deferred adjudicating Appellant guilty and
placed him on community supervision for a term of six years.  The State later filed a motion to
adjudicate guilt, and the trial court found that Appellant had violated the terms of his community
supervision and assessed punishment at imprisonment for six years.  We affirm.
FRIVOLOUS APPEAL
            Appellant’s court-appointed counsel has filed a brief in which he has concluded that the
appeal is wholly frivolous and without merit.  The brief meets the requirements of Anders v.
California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493, reh. denied, 388 U.S. 924, 87 S. Ct. 2094,
18 L. Ed. 2d 1377 (1967), by advancing contentions which counsel says might arguably support the
appeal.  See High v. State, 573 S.W.2d 807 (Tex.Crim.App. 1978); Currie v. State, 516 S.W.2d 684 
(Tex.Crim.App. 1974); Jackson v. State, 485 S.W.2d 553 (Tex.Crim.App. 1972); Gainous v. State,
436 S.W.2d 137 (Tex.Crim.App. 1969).  A copy of counsel’s brief had been delivered to Appellant,
and Appellant had been advised of his right to examine the appellate record and file a pro se brief. 
No pro se brief has been filed. 
            We have carefully reviewed the record and counsel’s brief and agree that the appeal is wholly
frivolous and without merit.  Further, we find nothing in the record that might arguably support the
appeal.  A further discussion of the arguable ground advanced in counsel’s brief would add nothing
to the jurisprudence of the state.  The judgment is affirmed.


February 3, 2005                                                         
                                                                                    ANN CRAWFORD McCLURE, Justice

Before Panel No. 2
Barajas, C.J., McClure, and Chew, JJ.